Citation Nr: 1118441	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicides.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  He served in the Republic of Vietnam from March 10, 1966, to February 25, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Regional Office (RO) in Buffalo, New York.

The file contains a June 2008 VA Form 21-22, that named The American Legion as the Veteran's representative.  However, the February 2011 Appellant's Brief was submitted by Disabled American Veterans.  The Veteran was asked to clarify his representative and in March 2011 he indicated that he wished to represent himself.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has a skin disability attributable to his period of military service, to include exposure to herbicides while stationed in Vietnam.

The Veteran served in Vietnam from March 1966 to February 1967.  Service treatment records, including a December 1968 Separation Examination Report, are negative for complaints or findings of a skin disability.  Post-service medical evidence dated in June 1998 notes a history of dermatitis in the groin area.  A November 1999 record indicates mild erythema of the bilateral groin area.
Next, VA treatment records dated in January 2000 document complaints of a chronic rash in the groin area and between the toes.  The Veteran was diagnosed with tinea cruris/tinea pedis.  Dermatitis was diagnosed in April 2001, in association with complaints of a rash around the penis.  A September 2002 VA record shows that the Veteran was free of rashes at that time.  A November 2007 VA clinical record noted very dry skin, but there were no other abnormalities at that time.  In July 2009, physical examination demonstrated onychomycosis in the feet.

The Veteran has not yet been scheduled for a VA examination in conjunction with his claim.  Given his contentions that he has experienced a skin disability since service and the numerous instances of skin treatment following service, an examination should be arranged to determine the current nature and etiology of any skin disorders present.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a skin disability.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of any current skin disability.  Any necessary tests or studies must be completed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should note whether the Veteran currently has a skin disability.  If the Veteran is found to have such disability, then, based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner should provide an opinion responding to the following:

Is it at least as likely as not (50 percent or better probability) that any current skin disability is related to the Veteran's military service, to include exposure to herbicides therein?

The examiner must explain the rationale for all opinions given.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for a skin disability.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


